Citation Nr: 1110898	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1943 to October 1945.  

This appeal came before the Board of Veterans' Appeals (Board) initially on appeal from an October 2009 rating decision in which the RO granted service connection for PTSD and assigned an initial 10 percent disability rating.  While the appeal was pending, the RO issued an August 2010 rating decision which assigned a 30 percent evaluation for the Veteran's service-connected PTSD.  As the 30 percent rating does not represent the highest possible benefit the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Veteran testified at a January 2011 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since service connection, the Veteran's PTSD has been productive of such symptomatology as nightmares, recurring thoughts, depression, crying spells, and feelings of guilt.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The RO's December 2005, November 2008, and March 2009 notice letters described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above, including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  This notification would also apply to the "downstream" issue of entitlement to an earlier initial disability rating and effective date.  See VAOPGCPREC 8-03.  In addition, these letters provided notice as to how disability ratings and effective dates are assigned and the type of evidence that impacts these types of determinations, consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Dingess.  Subsequently, the RO readjudicated the claim and issued an August 2010 Supplemental Statement of the case (SSOC). Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the report of VA examinations conducted in February 2006 and July 2009.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his testimony from the September 2008 and January 2011 Board hearings as well as the May 2007 and May 2010 regional office hearings.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service- connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The evidence as described above reveals GAF scores given by VA examiners and outpatient specialists ranging between 70 and 90.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

III.  Analysis

A February 2006 VA examination report shows that the Veteran stated that he was a married man with three adult children and that he had worked his entire adult life and continued to work in a variety of volunteer jobs.  The Veteran presented in no acute distress and reported no current or past psychiatric or psychological symptoms.  He denied current or past psychiatric or psychological treatment.  When asked specifically about PTSD symptoms including mood disturbance, disturbed or disrupted interpersonal relationships, substance abuse problems, or unpleasant intrusive memories, the Veteran denied all.  Moreover, he tended to contraindicate several of these criteria by saying that he has, for example, "lots of friends," and that he has never had a drop of alcohol in his life.  Specifically, with regard to the mood disturbance the Veteran stated that he is usually in a good mood although notes that he has a perfectionist tendency which at times affects his work performance.  

The Veteran reported working his entire life in the tool and dye trade, including designing new tools.  He said that he "loved" the work and reported that he had developed a good reputation throughout the region as to his competence.  He retired from this work at age 57 largely based on the advice of a medical doctor who was concerned about potential heart problems and hypertension.  The Veteran noted, however, that he never really retired in that he continued to be involved in a great number of activities including extensive volunteer work for his town where he joined the building committee.  Currently, the Veteran also stays active in serving as the President of his unit in the 85th infantry division.  He spoke with considerable pride about his serving in this capacity.  At the same time, however, the Veteran did become tearful in his acknowledging that many of the Veterans in this unit are dying off from old age.  In terms of personal and social relations, the Veteran says that he has a very close relationship to his wife and to his adult children and their families.  He stated that he has a good number of friends from his local town from his Army unit, from his church and from the historical society that he belongs to. 

Upon mental status examination, the Veteran was spry, alert, oriented, and cooperative.  There were no signs or symptoms of psychosis.  His mood was clearly assessed as mildly euthymic with no homicidal or suicidal ideation.  Affects were wide ranging and well modulated.  There was no evidence of behavioral or impulse dyscontrol.  Speech process was within normal limits, except for some modest degree of circumstantiality.  The Veteran was rendered no Axis I diagnoses.  The examiner opined that the Veteran clearly seems to represent the kind of individual who, while exposed to significant war trauma including personal injury did not suffer from significant stress reactions.  As suggested above, his immunity from PTSD was likely based on his deep religious faith as well as his psychological resilience.  The Veteran stated that he never experiences significant psychological or psychiatric symptoms, a report corroborated by his younger son.  He has had a full productive and gratifying work history and continues to be active in a variety of tasks that he draws significant gratification from.   

A May 2006 VA primary care progress note shows that the Veteran had no history of depression or suicidal ideation.  

A February 2007 VA primary care note shows that the Veteran was administered a PTSD screen.  The Veteran denied having nightmares or unwanted thoughts in the past month.  He also denied being guarded, watchful, or easily startled.  In addition, he denied feeling numb or detached from others, activities, or his surroundings.  

An August 2007 Vet Center assessment shows that after returning from the war, the Veteran was faced with many issues relating to his combat experiences.  Over the years, he learned to live with his PTSD symptoms and over time these symptoms subsided.  However, recently he has found that his PTSD symptoms have returned and it has become a great struggle for him to have to cope with those symptoms without proper treatment.  These symptoms include: frequent intrusive and recurring thoughts and images about his WW II experiences, avoidance of thoughts and feelings associated with the traumatic events, socially isolates himself from others, sleep disturbances in which he wakes up two to three times a night.  He has outbursts of anger, difficulty concentrating and staying focused, memory loss of details and events, startle response to loud unexpected noises, feelings of hopelessness/helplessness, feelings of guilt and shame about what occurred in combat, feelings of depression, and avoids crowds and social situations because it causes him to become too anxious.  It was indicated that his symptoms have caused significant impairment in the Veteran's functioning in social settings and social supports.  The Veteran was diagnosed with PTSD-chronic.  

A September 2007 VA primary care note shows that the Veteran had a positive depression screen.  The Veteran stated that he was depressed about his wife's health.  

An April 2008 VA primary care outpatient note shows that the Veteran had a positive depression screen.  It was determined that Veteran did not require further treatment for his depression.  His depressed mood had resolved, he has ample family support, is upbeat, and no medication was needed at that juncture.  

An April 2008 VA examination report shows that the examiner stated that it was clear that the Veteran's primary motivation in seeking service-connection was to obtain free medications from the VA.  He began the interview by reviewing specific war experiences in great detail, conveying them with a sense of pride and with no sign of distress.  The only significant distress, on exam, occurred when referring to his observation that there is still war going on and that we "haven't learned to live in peace."  As noted by Dr. G there appears to be a lack of distress associated with memories of combat trauma.  There is no evidence of trauma-specific avoidance or military avoidance, as the Veteran has been very active in military groups and reunions, including having served as the president of the Polar Bears of the 85th division.  When asked specifically, the Veteran reports de dreamed about the war last night in anticipation of this meeting today.  He could not specify the content, however, nor could he answer the question about how often these types of dreams occur.  "I don't keep track or think about it that much."  Similarly, there is a vague and somewhat evasive response to questions about his sleep in general.  He reported that his sleep was not good but could not specify whether he had difficulty falling asleep or how often this occurred, instead repeatedly going off on tangents and never answering the question directly.  The Veteran stated that he maintains active social interests, as well as active interest and enjoyment in the clock shop he owns, collecting and restoring old clocks.  When asked specifically about the notation in the Vet Center report indicating that he socially isolates, the Veteran appeared perplexed, and responded "how do I isolate? I don't believe I'm isolating myself."  Similarly, when asked about his nerves or any anxiety or hypervigilance symptoms or startle, the Veteran responded by saying that, to the contrary, he "stays cool under pressure."  The examiner stated that there had been no significant psychological change since the time of last exam.  The Veteran has never sought psychiatric treatment, other than several visits to the Vet Center last year.  

Upon mental status examination, the Veteran is euthymic.  He is not entirely cooperative with the interview, as he appeared pressed throughout the interview, with good humor, other than one episode in which he appeared highly distressed and tearful when commenting that we haven't learned to live in peace.  Despite repeated questioning, the Veteran could not articulate why this was so distressing to him or the way in which this relates to his war trauma.  The Veteran also displayed some distress bordering on tears when referring to his lack of service-connection and frustration with the VA related thereto.  His mood was generally good.  His thought process is logical with no thought disorder.  There was no suicidality or homicidality.  His insight and judgment are good.  

At the Veteran's request, his Veteran's service officer, H.M., was interviewed briefly, in conjunction with the Veteran.  Mr. H.M. reported that he gives more credence to the Vet Center reports, as well as to the NorthHampton VA reports because they "specialize" in PTSD.  He stated that he observes a "clear discrepancy" between Vet Center and Northhampton reports in comparison to those of the C&P examiners.  Mr. H.M. offered no specific information about the Veteran other than to comment on that he "believes he has PTSD."  

The examiner stated that the present evaluation corroborates the initial evaluation by Dr. G in 2006.  Based on the history, as well as on the Veteran's own self-report on examination today, the report from the Vet Center appears to be a rather flagrant misrepresentation of the Veteran's actual condition, as the Veteran himself denies some of the symptoms reported in the Vet Center report.  The Veteran did appear quite distressed at one point during the interview, but there was insufficient evidence to conclude the actual origin of this distress.  It may be the case that the Veteran has suffered with some very circumscribed and occasional distress related to his military trauma, but the primary emotional reaction to discussions of military are generally positive and proud.  As noted by Dr. G., the Veteran has led a productive social and vocational life, and there is no evidence of impairment related to anxiety or stress-related symptoms.  The Veteran was not given an Axis I diagnosis.  He was assigned a GAF score of 70-75.  

An October 2008 VA primary care outpatient note shows that the Veteran was assigned a GAF score of 90.  The Veteran had a negative screen for depression.  

A June 2009 addendum shows that the Veteran was stressed a lot over his wife's illness.  He stated that he has been having difficulty sleeping and feels his PTSD symptoms are back and he is crying and feeling depressed.  The Veteran was started on sertraline 50 mg per day.  
The July 2009 VA examiner reported that the Veteran claimed in a rather vague way that he had an increase in PTSD symptoms recently with distress about World War II as well as the current war.  The Veteran denied nightmares, loss of interest in activities, foreshortened sense of future, or other signs or symptoms of avoidance.  The examiner noted that he was vague and did not answer or respond to questions about anxiety or hypervigilance.  He denied problems with anger or irritability.  He stated that there have been problems with sleep "all of his life" but these are worse now and he was recently started on medication.  There was no evidence of substance abuse and he manages his activities of daily living without difficulty.  He denied any post-military trauma.  The examiner noted that of great significance the Veteran's wife is suffering with Alzheimer's for the past several years.  He currently bemoans paying $1000/week for 24-hour care and is about to place her in a nursing home.  The Veteran indicated that in his retirement he remained active with volunteer work, leading building committees, and so forth.  

Upon mental status examination the Veteran was casually attired and well groomed.  His affect was euthymic, with range, and mood congruent, with several instances of intense tearfulness when describing some of his symptoms, and he appeared distressed as well when talking about his wife's condition.  When asked about suicidal ideation, the Veteran denied any stating "it's against his religion" but also became tearful.  His thought process was logical and organized with no evidence of thought disorder.  He did return repeatedly regardless of questions being asked to a desire to discuss war.  He also noted a friend who is "fully compensated" by the VA, and this appeared quite relevant to the Veteran.  His cognition was not formally tested but was grossly intact.  His insight was fair and his judgment was good.

The Veteran was diagnosed with adjustment disorder not otherwise specified and was assigned a GAF score of 70.  The examiner noted that there was no appreciable change in his actual condition since the time of his two prior examinations.  He did appear quite distressed and tearful at several times during the interview, and it is at least as likely as not that he is suffering with an adjustment reaction to a combination of stressors, most notably his wife's Alzheimer's condition and financial strain.  The Veteran himself noted, at the beginning of the evaluation that his primary care physician opined that his war stresses were intermixing with current life stresses.  The examiner opined that any reported change or increased complaints of war-related symptoms at this point cannot be considered credible.  The Veteran certainly endured heavy combat during World War II and feels he is entitled to compensation on that basis despite the general absence of a psychiatric condition caused by combat exposure.    

A September 2009 VA primary care outpatient note shows that the Veteran was assessed as having a depressed mood that was stable on sertaline.  The Veteran was assigned a GAF score of 70.  The Veteran tested negative on depression screening.  

A June 2010 letter from the Veteran's private doctor states that the Veteran suffers from depression and has possible symptoms of PTSD.  He has been prescribed sertaline which was increased to 100 mg daily in January 2010.  

A January 2010 private treatment record shows that the Veteran complained of feeling stressed and depressed.  Specifically, the Veteran stated that his war memories make him depressed.  He was on 50 mg of sertraline daily which helps but not fully.  His wife is sick and that makes his stress even worse.  The Veteran was assessed as having PTSD, adjustment reaction.  

The Veteran testified at a May 2010 regional office hearing.  The Veteran reported symptoms of intrusive thoughts, sleep disturbances and guilt.  

The Veteran testified at a January 2011 Board hearing.  He indicated that he was currently on medicine for his PTSD and that in January 2010 they increased his medicine from 50 mg to 100 mg.  In addition, the Veteran testified that in the last 60 days his doctor had recommended increasing his medication further but the Veteran had declined that increase.  He reported that over the last five years his nightmares had increased.  The Veteran stated that he has trouble with sleepiness every night.  He denied having panic attacks and stated that he controlled things fairly well with the advice of his doctors.  Over the years his forgetfulness, short term and long term memory have been affected, not largely, but to a certain degree.  The Veteran stated at time he feels like he is still in World War II and experiences recurring thoughts.  He began crying during his Board hearing and testified that he has crying spells.  The Veteran lives alone but testified that he has a lot of friends.  He stated that he is very much involved in his church.  When asked to describe his relationship with his children, the Veteran stated that they had the best relationship that anybody could ever have.  

The Board has considered the evidence of record in light of the criteria noted above and finds that the criteria for a disability rating in excess of 30 percent is not warranted.  

After a careful and considered review of the record, the evidence shows that the Veteran's symptoms, as described above, have not cause occupational impairment of any kind.  At the Veteran's February 2006 VA examination the Veteran reported working his entire life in the tool and dye trade, including designing new tools.  He said that he "loved" the work and reported that he had developed a good reputation throughout the region as to his competence.  He retired from this work at age 57 largely based on the advice of a medical doctor who was concerned about potential heart problems and hypertension.  The Veteran noted, however, that he never really retired in that he continued to be involved in a great number of activities including extensive volunteer work for his town where he joined the building committee.  The Veteran testified to essentially the same regarding his employment at his January 2011 Board hearing.  Thus, the Veteran has never alleged and the evidence does not show that the Veteran has experienced any occupation impairment as a result of his service-connected PTSD.  

With regards to the degree to which the Veteran's PTSD symptoms cause social impairment, the Board finds that the Veteran's symptoms have caused very little social impairment, if any.  At his February 2006 VA examination the Veteran indicated that he has a lot of friends.  The Veteran also stated that he had a very close relationship to his wife and to his adult children and their families.  He stated that he has a good number of friends from his local town from his Army unit, from his church and from the historical society that he belongs to.  At a February 2007 VA outpatient appointment the Veteran denied feeling numb or detached from others, activities, or his surroundings.  At his April 2008 VA examination, the Veteran stated that he maintains active social interests, as well as active interest and enjoyment in the clock shop he owns, collecting and restoring old clocks.  When asked specifically about the notation in the Vet Center report indicating that he socially isolates, the Veteran appeared perplexed, and responded "how do I isolate? I don't believe I'm isolating myself."  Most recently, the Veteran himself indicated at his January 2011 Board hearing that he has a lot of friend and is very involved in his church.  He described his relationship with his children as "the best relationship anybody could have."  Thus, there is no evidence that the Veteran's PTSD symptoms have caused a difficulty in establishing and maintaining effective social relationships as evidenced by the fact that the Veteran appears to be a socially involved and connected person in his community who also has a close relationship with his family.  

The Board has considered the August 2007 Vet Center report which indicated that the Veteran avoids crowds and social situations because it causes him to become too anxious.  It was further noted that his symptoms have caused significant impairment in the Veteran's functioning in social settings and social supports.  However, these symptoms are not consistent with the other evidence of record and the Veteran himself contradicted the statements made in the report at his April 2008 VA examination when specifically asked about the Vet Center report.  

With the exception of the August 2007 Vet Center report, which is not credible, (based on the fact that the Veteran himself has denied the symptoms reported in the report), the Veteran's symptoms of PTSD have been consistent since service connection and the evidence of record shows that the Veteran has not had occupational impairment as a result of his PTSD nor has he had social impairment which approximates a rating in excess of 30 percent.  The Board observes that the Veteran's PTSD does not appear to be severe enough to interfere with his occupational or social functioning at all.  

In this instance, the Board finds the Veteran's disability does not warrant a rating in excess of 30 percent.  

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 30 percent.  Since grant of service connection, the Veteran's PTSD has been no more than 30 percent disabling, therefore the requirements for a rating of 50, 70, or a 100 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 30 percent rating for PTSD, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD warrants referral for extra-schedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 30 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in interference with employment.   

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous psychiatric hospitalizations or emergency room visits for his PTSD.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


